Title: 30th.
From: Adams, John Quincy
To: 


       The Ladies were out the afternoon. I spent the whole Evening with Mr. Thaxter, at his Office; and I regret I cannot spend more time with him than I do. Supped, at his lodgings; at Mrs. West’s, a very good woman, as fond of hearing herself talk as other people are. Mr. Bil: Blodget was there, a droll, or who at least aims at being thought so: and his Conversation will divert one for half an hour, if not longer. He has been at Gofstown, some miles to the north of this, and says the Snow is four inches, deeper than it is here. The weather grows cold; and is now very clear. Mr. Thaxter came home with me.
      